If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


JAMES TOWNSHIP,                                                       UNPUBLISHED
                                                                      May 27, 2021
                Plaintiff-Appellee,

v                                                                     No. 349558
                                                                      Saginaw Circuit Court
DANIEL RICE,                                                          LC No. 18-038253-AV

                Defendant-Appellant.


Before: JANSEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

        Defendant, Daniel Rice, appeals as on leave granted1 the circuit court’s opinion and order
affirming the district court’s denial of his request for attorney fees and costs. For the reasons set
forth below, we affirm the Circuit Court’s legal conclusions, but remand to the district court for it
to articulate the reasons for its discretionary decision to decline to award costs and fees.

                                             I. FACTS

         In this nuisance action, plaintiff, James Township, issued a municipal civil infraction
citation against defendant for alleged violations of its blight ordinance and the Michigan
Residential Code. The matter was heard by the district court, where defendant successfully
asserted an affirmative defense under the Michigan Right to Farm Act (RTFA), MCL 286.471 et
seq., to part of the citation. However, the district court denied both parties’ requests for costs and
fees. Defendant sought reconsideration of the district court’s decision denying his request for
attorney fees. The district court denied that motion.

       Defendant then appealed to the circuit court, arguing that the RTFA mandated the district
court award him his actual costs, expenses, and attorney fees. The circuit court denied defendant’s
appeal and affirmed the district court’s order denying fees and costs. The circuit court reasoned



1
    James Twp v Rice, 505 Mich 1038 (2020).


                                                 -1-
that a plain language analysis of the RTFA provides that the award of costs, expenses, and attorney
fees was at the discretion of the district court and not defendant.

       Defendant sought, and was denied, appellate review in this Court.2 Subsequently,
defendant requested leave to appeal to our Supreme Court. Under MCR 7.305(H)(1), in lieu of
granting leave to appeal, the Supreme Court remanded this case to our Court for consideration as
on leave granted.3

                                          II. ANALYSIS

      Defendant argues that the RTFA guarantees an award of attorney fees and costs to a farmer
who successfully defends a nuisance action. We disagree.

        “This Court reviews de novo issues of statutory interpretation.” Ricks v Michigan, 330
Mich App 277, 283; 948 NW2d 83 (2019). The goal of statutory interpretation is “to ascertain and
give effect to the intent of the Legislature.” Id. (Quotation marks and citation omitted). “The
words used by the Legislature in writing a statute provide us with the most reliable evidence of the
Legislature’s intent.” Drew v Cass Co, 299 Mich App 495, 499; 830 NW2d 832 (2013). For
instance, the term “may” is considered permissive, while “shall” is interpreted as mandatory.
Manuel v Gill, 481 Mich 637, 647; 753 NW2d 48 (2008). Unambiguous language is applied as
written. Ricks, 330 Mich App at 283.

        “The RTFA was enacted to protect farmers from nuisance lawsuits. To this end, the statute
exempts farms or farm operations from the enforcement of nuisance laws provided, among other
things, the farm or farm operation adheres to the applicable [generally accepted agricultural and
management practices (GAAMPs)].” Williamstown Twp v Hudson, 311 Mich App 276, 280, 290;
874 NW2d 419 (2015), citing MCL 286.473(1) (quotation marks and citation omitted). Relatedly,
MCL 286.473b provides:

                 In any nuisance action brought in which a farm or farm operation is alleged
         to be a nuisance, if the defendant farm or farm operation prevails, the farm or farm
         operation may recover from the plaintiff the actual amount of costs and expenses
         determined by the court to have been reasonably incurred by the farm or farm
         operation in connection with the defense of the action, together with reasonable and
         actual attorney fees. [Emphasis added.]

        Defendant argues, without citing binding precedent, that the plain language of the RTFA
grants a farmer or farm operation discretion to decide whether to seek attorney fees and costs, and
the court has discretion only in determining what amount of fees and costs are reasonable.




2
 James Twp v Rice, unpublished order of the Court of Appeals, entered November 5, 2019
(Docket No. 349558).
3
    James Twp, 505 Mich at 1038.



                                                 -2-
However, persuasive authority exists that directly contradicts defendant’s position.4 For example,
in Clay Twp v Templeton, unpublished per curiam opinion of the Court of Appeals, issued
November 13, 2007 (Docket No. 271082), p 1, this Court stated that “a farm or farm operation that
prevails is not automatically entitled to attorney fees and costs. Rather, it is within the trial court’s
discretion whether to award such fees and costs.” Furthermore, “[b]ecause MCL 286.473b uses
the term ‘may,’ an award of costs, expenses, and attorney fees is left to the trial court’s discretion.”
Richmond Twp v Rondigo, LLC, unpublished per curiam opinion of the Court of Appeals, issued
April 20, 2010 (Docket Nos. 288625 and 290054), p 8.

        Here, defendant’s position asks this Court to ignore the plain language of MCL 286.473b
and, important, the intent of our Legislature. When this Court interprets a statute, “[e]ffect should
be given to every phrase, clause, and word in the statute and, whenever possible, no word should
be treated as surplusage or rendered nugatory.” Vermilya v Delta College Bd of Trustees, 325
Mich App 416, 419; 925 NW2d 897 (2018) (quotation marks and citation omitted). As the circuit
court accurately stated in its opinion and order, the term “may,” as used in MCL 286.473b, afforded
the district court discretion whether to award defendant attorney fees and costs.

        Moreover, contrary to defendant’s assertion, relief to a prevailing farm or farm operation
is not mandatory. The term “shall” is not used in MCL 286.473b, and the lack of binding or
persuasive authority supporting defendant’s argument that relief is required under this provision
further suggests that his position lacks merit. Furthermore, defendant prevailed in the district court
only in part, and it is commonplace for trial courts, and this court, to decline to assess costs and
fees when neither party has prevailed in full. Accordingly, we decline to adopt defendant’s
interpretation of MCL 286.473b.

        Nonetheless, the district court denied each party’s request for costs and fees, but did not
explain its reasoning for doing so on the record or in its September 26, 2018 opinion and order. 5
Because of this, our Court is not in a position to properly review the district court’s reasons for
denying defendant’s request. See Smith v Khouri, 481 Mich 519, 526; 751 NW2d 472 (2008)
(stating that an award of attorney fees and costs is reviewed for an abuse of discretion). Therefore,
this matter is remanded to the district court for the limited purpose of explaining on the record its
reasoning for denying defendant’s request for costs and fees.

        Affirmed, but remanded to the district court for further proceedings. We retain jurisdiction.

                                                                /s/ Kathleen Jansen
                                                                /s/ Amy Ronayne Krause
                                                                /s/ Michael F. Gadola




4
 Unpublished opinions of this Court are not binding, but may be considered for their persuasive
value. Cox v Hartman, 322 Mich App 292, 307; 911 NW2d 219 (2017).
5
 In the opinion and order dated September 26, 2018, the district court stated that “the court
acknowledges that both parties requested sanctions including costs and fees to be imposed in this
matter. The court is denying sanctions as to both parties.”


                                                  -3-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                               Kathleen Jansen
 James Township v Daniel Rice                                                    Presiding Judge

 Docket No.     349558                                                         Amy Ronayne Krause

 LC No.         18-038253-AV                                                   Michael F. Gadola
                                                                                 Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 42 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, this matter is remanded to the district court for the limited purpose of
explaining on the record its reasoning for denying defendant's request for costs and fees. The proceedings
on remand are limited to this issue.

               The parties shall promptly file with this Court a copy of all papers filed on remand. Within
seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days after
completion of the proceedings.



                                                           _______________________________
                                                            Presiding Judge




                                 May 27, 2021